DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al. (US 4834597, hereinafter ‘Andersson’).
Regarding claim 1, Andersson discloses a positioning assembling structure of a center of a processing tool 10A comprising a clamping handle 11 comprising a receiving cavity (the opening generally indicated at 25A) formed at an end surface of the clamping handle. The receiving cavity comprises a recess 25A adjacent to an opening of the receiving cavity, the recess including a plurality of curved surfaces, the radii of curvature of the curved surfaces being the same but centers of the curvatures of the curved surfaces being different (see Fig. 1A). A central positioning hole 21, wherein a wall of the central positioning hole is a cylindrical surface, is positioned farther from the opening of the receiving cavity than the recess, a width of the recess gradually decreasing toward the central positioning hole, thereby forming the recess in a conical shape (see Fig. 1B).

A fixing part 19 is connected with the clamping handle and the processing head. When the assembling portion is received in the receiving cavity, each one of the curved surfaces of the protrusion abuts a respective one of the curved surfaces of the recess, the wall of the central positioning column abutting the wall of the central positioning hole and a rotating axis of the clamping handle and a rotating axis of the processing head are arranged in a line.
Regarding claim 2, Andersson discloses the receiving cavity of the clamping handle further comprising a stepped surface located between the recess and the central positioning hole (the bottom surface of the groove 23). The assembling portion of the 
Regarding claims 3 and 6, Andersson discloses a connecting portion (cylindrical outer surface of 12) located between the cutting portion and assembling portion, the assembling portion securely mounted on the cutting portion via the connecting portion, sectional dimensions and a sectional shape being identical to those of the clamping handle (see Figs. 1B and 1A for example).
Regarding claims 4, 7 and 9, Andersson discloses the processing head and clamping handle further comprising a through hole formed through the rotating axis of the clamping handle and the processing head further comprises a space concaved in a surface of the processing head facing and communicating to the through hole of the clamping handle, said surface of the processing head facing toward the clamping handle. The fixing part is mounted through and screwed into the through hole and the space.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 4834597) in view of Nespeta et al. (US 5607263, hereinafter ‘Nespeta’).
Regarding claims 5, 8 and 10, Andersson discloses the through hole formed in the clamping handle, not the processing head.
Nespeta discloses a similar cutting tool comprising a processing head and clamping handle, however the processing head is fastened to the clamping handle by a fixing part 16 passing through a through hole 24 in the fixing head 14 into a space 36 concaved in a surface of the clamping handle, said surface facing to the processing head.
It would have been obvious to one having ordinary skill in the art at the time of filing to reverse the orientation of the through hole/space of Andersson, as taught by Nespeta, to provide the through hole in the processing head and space concaved into the clamping handle in order to enable a user to swap a worn/damaged cutting head from the tool without removing the tool from the spindle of the machine tool, reducing downtime during machining.
Additionally, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722